Appeal from an order of the Supreme Court, Oneida County (Joseph E. Fahey, A.J.), entered April 29, 2015 in a proceeding pursuant to Mental Hygiene Law article 10. The order, among other things, denied petitioner’s motion to vacate the order continuing his commitment to a secure treatment facility.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Vega v State of New York ([appeal No. 1] 140 AD3d 1608 [2016]).
Present — Centra, J.P., Carni, DeJoseph, Curran and Scudder, JJ.